Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be

                                                                FILED
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,                   Oct 02 2012, 9:26 am
 collateral estoppel, or the law of the case.

                                                                     CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

STANLEY L. CAMPBELL                                   GREGORY F. ZOELLER
Fort Wayne, Indiana                                   Attorney General of Indiana

                                                      KATHERINE MODESSIT COOPER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TRACY A. LAWRENCE,                                    )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )        No. 02A03-1203-CR-125
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                              Cause No. 02D05-1108-FD-1132


                                           October 2, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                    Case Summary

       Tracy A. Lawrence was convicted of Class D felony theft. He now appeals,

arguing that the evidence is insufficient to support his conviction. Finding that the

evidence is sufficient to prove that Lawrence committed theft, we affirm.

                             Facts and Procedural History

       The facts most favorable to the verdict are that in July 2011, employees of Acme

Bar & Grill in Allen County, Indiana, noticed that several boxes of high-quality meat

products were missing from the restaurant’s outdoor meat cooler. Video surveillance

from the night before showed a man crossing Acme’s parking lot to the area where the

cooler was located and then carrying boxes away from the cooler. After discovering that

meat was missing, the employees placed a lock on the cooler. The following morning,

employees discovered the cooler’s lock had been cut and additional meat products taken.

Acme installed an alarm system and a new lock because of the thefts.

      At approximately 1:20 a.m. on July 19, 2011, police received notification that the

cooler’s alarm system had been triggered. The new lock had been cut and meat products

again taken. Surveillance video showed a man carrying a bolt cutter across the parking

lot to the cooler and then carrying boxes away from the cooler. Acme’s loss in meat

products was estimated between $2500 and $3000.

      Fort Wayne Police Detective Scott Morales interviewed Lawrence in connection

with the thefts. Detective Morales advised Lawrence of his rights, and Lawrence signed

a written waiver. Detective Morales told Lawrence that he was a suspect because he

resembled the man in the surveillance video who was seen carrying boxes of meat away


                                            2
from Acme’s cooler. Although Lawrence initially denied involvement, he then told

Detective Morales that two men he met at a gas station had hired him to perform several

jobs, including taking boxes of meat that were sitting outside Acme’s meat cooler. The

men instructed Lawrence to take the meat and deliver it to an address a block away from

Acme. Lawrence said he had followed the men’s instructions and had been paid for

delivering the meat.   Lawrence then changed his story, saying that he had simply

delivered an empty box found on a nearby street corner.        When Detective Morales

reminded Lawrence about the surveillance video, Lawrence gave Detective Morales the

name and address of one of the men he claimed hired him.

      The State charged Lawrence with Class D felony theft, and a jury found Lawrence

guilty as charged. The trial court sentenced Lawrence to three years in the Department of

Correction. Lawrence now appeals.

                                Discussion and Decision

      Lawrence contends that the evidence is insufficient to support his conviction for

Class D felony theft. When reviewing the sufficiency of the evidence to support a

conviction, we must consider only the probative evidence and reasonable inferences

supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We do not

assess witness credibility or reweigh the evidence. Id. When confronted with conflicting

evidence, we consider it most favorably to the trial court’s ruling. Id. We affirm the

conviction unless “no reasonable fact-finder could find the elements of the crime proven

beyond a reasonable doubt.” Id. (quotation omitted). It is not necessary that the evidence




                                            3
overcome every reasonable hypothesis of innocence.          Id. at 147.   The evidence is

sufficient if an inference may reasonably be drawn from it to support the verdict. Id.

       Class D felony theft occurs when a person “knowingly or intentionally exerts

unauthorized control over property of another person, with intent to deprive the other

person of any part of its value or use.” Ind. Code § 35-43-4-2(a). Lawrence argues that

the evidence at trial was insufficient, particularly because “there is an absence of

identification of him being the one in the [surveillance] video.” Appellant’s Br. p. 7.

       Lawrence’s argument overlooks the fact that the surveillance video was just one

piece of evidence at his trial. The key piece of evidence was Lawrence’s own admission

that he was hired by two men to steal meat products from Acme. Detective Morales also

testified and identified Lawrence as the person who admitted taking Acme’s meat

products. Lawrence’s attempt to discredit the surveillance video by arguing that the State

did not prove he was the man shown in it does not negate his confession to Detective

Morales.

       We find Lawrence’s additional arguments similarly unpersuasive. He attempts to

downplay his confession to Detective Morales by pointing out that he initially denied

stealing the meat and later offered another story about how he came into possession of it.

This is an invitation to reweigh the evidence, which we will not do. Lawrence’s claim

that he did not break into the cooler to steal the meat is also unconvincing as Section 35-

43-4-2(a) imposes no breaking requirement. Finally, Lawrence’s contention that he did

not intend to steal Acme’s property must fail. Lawrence admitted that he took Acme’s

meat and delivered it to another individual in return for money. From this, the jury could


                                             4
reasonably conclude that Lawrence intended to deprive Acme of the value of its meat

products. We therefore conclude that the evidence is sufficient to support Lawrence’s

conviction for Class D felony theft.

       Affirmed.

MAY, J., and BARNES, J., concur.




                                         5